 1
                                                                 Judge: Marc Barreca
                                                                 Chapter: 13
 2                                                               Hearing Location: Marysville
                                                                 Hearing Date: 10-10-18
 3                                                               Hearing Time: 9:00 a.m.
                                                                 Response Date: 10-3-18
 4

 5

 6

 7                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9

10

11    In Re:

12    RANDY P. SANDERS,                                   Case No:   15-15243-MLB

13                                  Debtor

14
      RANDY P. SANDERS,                                   Adv. Proc No:     16-01204-MLB
15

16
                                    Plaintiff
                                                          REPLY TO SUMMARY
17    vs.                                                 JUDGMENT RESPONSE

18    ALLIANCEONE RECEIVABLES
      MANAGEMENT, INC.,
19
                                    Defendant
20
                 COMES NOW AllianceOne Receivables Management, Inc. (“ARMI”) and replies to
21

22    the response by plaintiff Randy Sanders (“Sanders”) to ARMI’s motion for summary judgment.

23

24

25

                                                                  JAMES E. DICKMEYER, PC
     Reply - 1                                                  121 Third Avenue PO Box 908
                                                               Kirkland, Washington 98083-0908
                                                                         (425) 889-2324


     Case 16-01204-MLB         Doc 93    Filed 10/05/18   Ent. 10/05/18 16:37:31    Pg. 1 of 7
 1
                 Sanders’ reply presents no genuine issues of material fact. The motion should be
 2
      granted, the second amended complaint should be dismissed and the proofs of claim should be
 3
      allowed as filed.
 4
                 The reply appears to contest the $43 Municipal Court conviction fee. This court in its
 5
      Memorandum Decision ruled the conviction fee is part of the nondischargeable LFO. Sanders
 6

 7    appears to be using the summary judgment response as an end around a motion for

 8    reconsideration on this issue, an impermissible tactic that should not be condoned.

 9               The “puzzling questions” Sanders refers are not only an improper method to create

10    factual issues but they in fact are answered by reviewing the evidentiary materials ARMI filed

11    in support of its summary judgment motion and elsewhere in the record. The initial amounts are
12
      set forth in the docket, the judgment and other court records. The date the charges were
13
      incurred and added are specified in the court clerks’ declarations, the court records and the
14
      Bolden declaration filed September 11, 2018. When interest begins to accrue is a matter of
15
      statute as this court noted in its Memorandum Decision. The collection fees and collection
16
      percentage are likewise authorized by statute and imposed by the court pursuant to its contract
17
      with ARMI (which were included as exhibits to Sanders’ own motion for summary judgment)
18

19    before assignment for collection is made.

20               Consideration of the questions Sanders poses must also keep in mind Sanders did not

21    depose any ARMI employees, did not depose any personnel from the three courts he is indebted

22    to and Sanders received substantial document production from ARMI very early on. ARMI
23    bears the burden of persuasion of the accuracy of the amounts claimed due. The declarations,
24
      dockets, spreadsheets, contracts and other documents now comprising the record establish that
25

                                                                         JAMES E. DICKMEYER, PC
     Reply - 2                                                         121 Third Avenue PO Box 908
                                                                      Kirkland, Washington 98083-0908
                                                                                (425) 889-2324


     Case 16-01204-MLB            Doc 93     Filed 10/05/18    Ent. 10/05/18 16:37:31       Pg. 2 of 7
 1
      the amounts stated in the proofs of claim are accurate. The burden then shifts to Sanders to
 2
      demonstrate the existence of a genuine issue of material fact. Sanders’ response fails to do so.
 3
                 The foregoing notwithstanding, ARMI will directly address the questions Sanders poses
 4
      (ARMI’s response is in bold):
 5
                        3. Why can they not produce a spreadsheet indicating the following simple facts:
 6

 7                             The date of each charge.

 8                             Detailed list of date of each charge is already listed on the
                               spreadsheets for each individual judgment attached to ARMI’s
 9                             second sworn declaration in this matter.

10                             The date interest began to run on each charge.

11                             In Superior Court, interest accrues on each amount from the date
                               the court determines that each respective amount is owing – RCW
12
                               4.56.110 – RCW 9.94A.030(31) - RCW 10.82.090 - RCW 19.52.020
13                             In Municipal Court, interest begins to accrue from the date the
                               judgment is referred for collection under RCW 35.20.220 - RCW
14                             4.56.110 - RCW 19.52.020
                               In District Court, interest begins to accrue from the date the
15                             judgment is referred for collection under RCW 35.20.220 - RCW
                               4.56.110 - RCW 19.52.020
16
                               What is the collection fee percentage?
17
                               Rates are set forth in the contract between Whatcom County and
18
                               ARMI (under RCW 36.18.190), and in the contract between the City
19                             of Bellingham and ARMI (under RCW 3.02.045) - In each of
                               opposing counsel’s two specific examples below, the statutory court
20                             cost percentage is 19%

21                             What is the amount upon which the collection fee percentage is
                               calculated?
22
                               In the two examples below:
23                             Doc. 90-1 Pg. 13- A-2 Bellingham Municipal Court (Exhibit “A”):
                               $643.00 X 0.19 = $122.17
24

25

                                                                           JAMES E. DICKMEYER, PC
     Reply - 3                                                           121 Third Avenue PO Box 908
                                                                        Kirkland, Washington 98083-0908
                                                                                  (425) 889-2324


     Case 16-01204-MLB           Doc 93     Filed 10/05/18    Ent. 10/05/18 16:37:31         Pg. 3 of 7
 1
                         Doc 90-1 Pg. 33 K-2 Whatcom County Superior Court (Exhibit
 2                       “B”):

 3                       $1,400.00      judgment
                         $100.00        RCW 9.94A.780(7)
 4                       $100.00        RCW 9.94A.780(7)
                         $100.00        RCW 9.94A.780(7)
 5                       $1,747.37      assigned interest
                         $3,447.37          total
 6

 7                       $3,447.37 X 0.19 = $655.00 (here the court assessed a slightly lesser
                         amount, $654.62)
 8
                         Doc. 90-1 Pg. 13- A-2 Bellingham Municipal Court (Exhibit “A”)
 9
                         1/12/2010 $643 – Is this the date of judgment from which interest is
10                       calculated?
11                       No - interest begins to accrue from the date the judgment is referred
                         for collection under RCW 35.20.220 - RCW 4.56.110 - RCW
12
                         19.52.020 - here, interest began to accrue from 11/4/2014 (date of
13                       collection referral)

14                       There is the $122.17 charge. Is it a collection charge?

15                       Statutory court cost assessed and added by the court under RCW
                         3.02.045, and contract with ARMI:
16                       $643.00 X 0.19 = $122.17
17                       On what amount is this calculated and what is the percentage charged?
18
                         19% - See above
19
                         There is interest on 6/15/15 of $54.84. Upon what principal amount is
20                       this interest calculated? From what date is this interest calculated and
                         what is the ending date? The same questions apply to the 08/31/15
21                       interest charge of $20.63.

22                       Interest accrues from 11/4/2014 on $765.17 (the sum of $643.00 plus
                         $122.17) under RCW 35.20.220 - RCW 4.56.110 - RCW 19.52.020
23                       Statutory interest accrues between 11/04/14 and 08/31/15 in the
                         amount of $75.72 – (here the interest amount is slightly less, $75.47)
24

25

                                                                   JAMES E. DICKMEYER, PC
     Reply - 4                                                   121 Third Avenue PO Box 908
                                                                Kirkland, Washington 98083-0908
                                                                          (425) 889-2324


     Case 16-01204-MLB     Doc 93     Filed 10/05/18     Ent. 10/05/18 16:37:31       Pg. 4 of 7
 1

 2
                         Doc 90-1 Pg. 33 K-2 Whatcom County Superior Court (Exhibit “B”).
 3
                         5/18/06 Principal $1,400. From what date did interest begin to run on
 4                       this charge?

 5                       Interest accrues from date of judgment (here, 05/18/06) under RCW
                         4.56.110 – RCW 9.94A.030(31) - RCW 10.82.090 - RCW 19.52.020
 6

 7                       How much interest accrued?

 8                       Detailed list of date and amount of all interest is already listed on the
                         spreadsheets for each individual judgment attached to ARMI’s
 9                       second sworn declaration in this matter.

10                       What are the interest charges on this amount in the Assigned interest of
                         $1,747.37?
11
                         Under the referenced statutes, the interest amount that accrued
12
                         between 05/18/06 and 05/20/15 is $1776.54, as shown below (here the
13                       court referred a slightly lesser amount, $1747.37), with interest
                         accruing on each amount from the date the court determines that
14                       each amount is owing:

15                       Statutory interest between 05/18/06 and 05/20/15:
                                  Date              Amount           Interest
16                              05/18/06         $1,400.00       $1,513.84
                                05/22/06           $100.00          $107.78
17                              07/22/08           $100.00           $83.13
                                06/24/09           $100.00           $71.79
18
                                                   $1700.00        $1776.54
19
                         5/22/06 Court cost: $100. Was interest charged on this amount?
20
                         Yes – see above
21
                         What was the date the interest began to run on this amount?
22
                         05/22/06
23
                         Was it added to the $1,400 for a total of $1,500 upon which interest ran?
24
                         No, this court cost accrued interest from the day the court
25                       determined that it was owing, 05/22/06

                                                                  JAMES E. DICKMEYER, PC
     Reply - 5                                                  121 Third Avenue PO Box 908
                                                               Kirkland, Washington 98083-0908
                                                                         (425) 889-2324


     Case 16-01204-MLB     Doc 93    Filed 10/05/18     Ent. 10/05/18 16:37:31       Pg. 5 of 7
 1

 2                       What part of the $1,747.37 assigned interest does the interest on this
                         $100 represent, if any?
 3
                         See above
 4
                         07/22/08 court cost: $100.00: The same questions apply to it as those for
 5                       the 5/22/06 court costs
 6
                         07/22/08 - this court cost accrued interest from the day the court
 7                       determined that it was owing, 07/22/08

 8                       and the 06/24/09 $100 court cost charge.

 9                       06/24/09 - this court cost accrued interest from the day the court
                         determined that it was owing, 06/24/09
10
                         Upon what amount is the $654.62 court cost assessed and what is the
11                       percentage charged?
12
                         $1,400.00          judgment
13                       $100.00             RCW 9.94A.780(7)
                         $100.00             RCW 9.94A.780(7)
14                       $100.00             RCW 9.94A.780(7)
                         $1,747.37          assigned interest
15                       $3,447.37          total

16                       $3,447.37 X 0.19 = $655.00 (here the court assessed a slightly lesser
                         amount, $654.62)
17
                         Upon what amount is the $16.24 post- assignment interest calculated?
18

19                       $2354.62 (the sum of $1400.00 plus $100.00 plus $100.00 plus
                         $100.00 plus $654.62)
20
                         From what date did the post- assignment interest begin to run?
21
                         5/20/2015 (date of collection referral)
22
                         When did it end?
23
                         8/31/2015
24

25

                                                                   JAMES E. DICKMEYER, PC
     Reply - 6                                                   121 Third Avenue PO Box 908
                                                                Kirkland, Washington 98083-0908
                                                                          (425) 889-2324


     Case 16-01204-MLB     Doc 93     Filed 10/05/18     Ent. 10/05/18 16:37:31      Pg. 6 of 7
 1
                 Sanders’ observation of a potential constitutional issue should not preclude entry of
 2
      summary judgment. This issue has not been properly pled or briefed and Sanders has cited no
 3
      authority beyond a policy argument inspired by Charles Dickens why Kelly v. Robinson, 479
 4
      U.S. 36 (1986) should be overruled. Sanders can take his chances on the constitutional
 5
      argument in a different forum at a different time. This proceeding, which originally addressed
 6

 7    dischargeability and claim allowance, is not suitable for determining the constitutionality of

 8    Washington’s criminal justice statutory framework for imposing and collecting fines and

 9    penalties. At a bare minimum, Sanders does not address the Rooker-Feldman doctrine or

10    otherwise attempt to explain why he should be relieved of the financial burdens imposed by the

11    State of Washington as a result of Sanders’ extensive criminal violations.
12
                 WHEREFORE, ARMI respectfully requests the court grant its motion for summary
13
      judgment, dismiss the second amended complaint and allow the proofs of claim as filed.
14
                                       DATED this 5th day of October, 2018
15
                                                       James E. Dickmeyer, PC
16

17                                                     By /s/ James E. Dickmeyer
                                                         James E. Dickmeyer WSBA #14318
18
                                                         Attorney for Defendant
19

20

21

22

23

24

25

                                                                          JAMES E. DICKMEYER, PC
     Reply - 7                                                          121 Third Avenue PO Box 908
                                                                       Kirkland, Washington 98083-0908
                                                                                 (425) 889-2324


     Case 16-01204-MLB            Doc 93     Filed 10/05/18     Ent. 10/05/18 16:37:31      Pg. 7 of 7
